United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3275
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Ricky Lynn Thomas

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: September 23, 2019
                             Filed: October 31, 2019
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and BEAM, Circuit Judges.
                             ____________

PER CURIAM.

      After moving to Iowa in March 2017, Ricky Thomas failed to register with the
sex offender registry as required by the Sex Offender Registration and Notification
Act, 34 U.S.C. § 20913 (SORNA), based upon his 1993 Minnesota conviction for
second-degree criminal sexual conduct. Thus, in February 2018, Thomas was
indicted with one count of Failure to Register as a Sex Offender in violation of 18
U.S.C. § 2250(a). SORNA was not enacted until 2006, but in 2007, the Attorney
General declared that the Act would be applied retroactively to individuals like
Thomas who were convicted of offenses that require registration under SORNA but
were committed prior to its enaction. Thomas moved to dismiss the federal
indictment, arguing that retroactive application of § 20913(d) unconstitutionally
violated the nondelegation doctrine of Article I, § 1 of the United States Constitution.
The district court1 denied the motion to dismiss, citing Eighth Circuit precedent
contrary to the argument advanced. See United States v. Kuehl, 706 F.3d 917, 920
(8th Cir. 2013) (rejecting the constitutional nondelegation objection to the retroactive
application of SORNA). Thomas entered a conditional guilty plea, reserving his right
to advance the constitutional argument on appeal. The Supreme Court recently
rejected the argument Thomas now makes, holding that Congress did not “make an
impermissible delegation when it instructed the Attorney General to apply SORNA’s
registration requirements to pre-Act offenders as soon as feasible.” Gundy v. United
States, 139 S. Ct. 2116, 2129 (2019). Accordingly, we affirm.
                         ______________________________




      1
       The Honorable Linda R. Reade, United States District Court for the Northern
District of Iowa.

                                          -2-